ACCEPTED
                                                                                       03-14-00117-CV
                                                                                              3936097
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  1/28/2015 3:28:10 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK

                               NO. 03-14-00117-CV

NASH JESUS GONZALES and                                          FILED IN
                                               IN THE COURT OF APPEALS
                                      §                        3rd COURT OF APPEALS
GONZALES & GONZALES, P.C.,            §                            AUSTIN, TEXAS
    Appellants                        §                        1/28/2015 3:28:10 PM
V.                                    §        THIRD             JEFFREY D. KYLE
                                                       JUDICIAL DISTRICT
                                                                       Clerk
                                      §
MARISSA ANN GONZALES                  §
    Appellee                          §        AUSTIN, TEXAS

          AGREED MOTION FOR EXTENSION OF TIME TO FILE
                      APPELLEE’S BRIEF

TO THE HONORABLE COURT:

        COMES NOW Appellee Marissa Ann Gonzales, and files her Agreed

Motion for Extension of Time to File Appellee’s Brief and respectfully shows the

Court as follows:

                                          I.
                         MOTION FOR EXTENSION OF TIME


        This case is on appeal from the 200th Judicial District Court in Travis

County, Texas.      The appeal stems from the jury trial of a divorce and child

custody/support suit.

        Appellant filed his Brief with the Court on January 16, 2015. According to

the Texas Rules of Appellate Procedure, Appellee’s brief is due on February 16,

2015.

        The Court has authority to grant an extension of time.    Tex. R. App. P.

10.5(b). Appellee seeks an extension of time of 60 days to file her Brief, making
                                                                            Page 1
April 17, 2015 the new deadline to file Appellee’s Brief. Appellee just recently

received an order of substitution of counsel on January 26, 2015.          Appellee’s

counsel requests this extension of time due to their current case load including

prior travel commitments. No previous extension of time to file Appellee’s Brief

has been requested or granted.

                                          IL
                             CONCLUSION AND PRAYER

      For the reasons discussed above, Appellee Marissa Ann Gonzales

respectfully requests that the Court grant her Motion for Extension of Time and

grant an additional 60 days in which to file her Brief, until April 17, 2015.

                                 Respectfully submitted,

                                 SAVRICK, SCHUMANN, JOHNSON, McGARR,
                                 KAMINSKI & SHIRLEY, LLP




                                 ,Ø/Wilson Shirley II          /
                                 t.State Bar No. 00795647
                                  Jessica Marcoux Hall
                                  State Bar No. 24046348
                                  The Overlook at Gaines Ranch
                                  4330 Gaines Ranch Loop, Suite 150
                                  Austin, Texas 78735
                                  512-347-1604
                                  512-347-1676 Facsimile
                                  Email:       wilson@ssjmlaw.com
                                  Email:       jessica@ssimlaw.com
                          ATTORNEYS FOR APPELLEE


                                                                                Page 2
AGREED:

WASOFF   & COWART, PLLC

Al            r
kovA          }JA±
Thomas B. Cowart
State Bar No. 00787295
100 North Central Express      Suite 901
Richardson, Texas 75080
214-692-9700
214-692-1979 Facsimile
Email:      torn@tcowart. corn
ATTORNEY FOR APPELLANTS


                     CERTIFICATE OF CONFERENCE

       I certify that I have conferred with Thomas Cowart, counsel for Appellants,
by telephone on January 27, 2015 and he stated that he agrees to this Motion for
Extension of Time to File Appellee’s Brief.


                                             e sica Marcoux Hall



                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this Motion for Substitution of
Counsel has been served on the following via the Efile system on this 2kiay of
January, 2015:

      Thomas B. Cowart, Via email: tom@tcowart.com
      WASOFF & Co WART, PLLC
      100 North Central Expressway, Suite 901
      Richardson, Texas 75080


                                              ssica Marcoux    all   ‘


                                                                            Page 3